Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:   Applicants filed a terminal disclaimer to overcome the obvious double patent rejections with respect to US Patent No. 10,917,494.  The closest prior art, Merisou (US 2020/0372184) discloses compare the first hash value with a second hash value for a portion of data to detect evidence of tampering with the data. Another relevant prior art, Pearce et al. (US 2020/0169787), is directed to disclosing recommending content restrictions to a user based on chatter in a social network of the user and whether a first portion of the first indication matches a second portion of the second previous indication, and uses this comparison to decide if a content would show inappropriate content for a specific user. White et al. (US 2013/0013705) is directed to disclosing withholding a restricted message matching one of the content elements and placing an alternate message to prevent viewing of restricted content.  While the prior art teaches portions of the claimed invention which relate to the verification of a current content with a previous content, and withholding restricted messages, it fails to disclose the invention in the level of detail as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454